Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 12, and 14 of U.S. Patent No. 10,977,858. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,977,858 encompasses the limitations to the pending claims.
	With respect to claim 1, U.S. Patent No. 10,977,858 discloses:
A method comprising: communicating, from a first client application to a computer system, the computer system in communication with a second client application, a first graphical data comprising a plurality of first nodes; receiving, from the computer system, a scenegraph, wherein
A method comprising:
receiving, from a first client application of a computer system, a first graphical data comprising a plurality of first nodes;
receiving, from a second client application of the computer system, a second graphical data comprising a plurality of second nodes;


the scenegraph describes a first occlusion relationship between at least one first node of the plurality of first nodes and at least one second node of the plurality of second nodes,
the scenegraph further describes a second occlusion relationship between at least one third node of the plurality of first nodes and at least one fourth node of the plurality of second nodes, and
and creating a rendered scene based on the first occlusion relationship, wherein at least one second node occludes at least one first node such that a first portion of the second graphical data occludes a first portion of the first graphical data
the scenegraph is configured to create a rendered scene based on the first occlusion relationship, wherein at least one second node occludes at least one first node such that a first portion of the second graphical data occludes a first portion of the first graphical data
and based further on the second occlusion relationship, wherein at least one third node occludes at least one 



	With respect to claim 3, U.S. Patent No. 10,977,858 discloses the method of claim 1, further comprising displaying the rendered scene, wherein displaying the rendered scene comprises displaying at least one first node of the plurality of first nodes and displaying at least one second node of the plurality of second nodes (patented claim 4).
	With respect to claim 4, U.S. Patent No. 10,977,858 discloses the method of claim 1, wherein the first client application comprises a first application executing on the computer system and the second client application comprises a second application executing on the computer system (patented claim 12).
	With respect to claim 5, U.S. Patent No. 10,977,858 discloses the method of claim 4, wherein the first client application is sandboxed on the computer system with respect to the second client application (patented claim 12).
	With respect to claim 7, U.S. Patent No. 10,977,858 discloses the method of claim 1, wherein the scenegraph corresponds to a version of a versioned scenegraph (patented claim 14).
	With respect to claim 8, U.S. Patent No. 10,977,858 discloses:

A method comprising:
receiving, from a first client application of a computer system, a first graphical data comprising a plurality of first nodes;
receiving, from a second client application of the computer system, a second graphical data comprising a plurality of second nodes;
generating a scenegraph, wherein
the scenegraph describes a first occlusion relationship between at least one first node of the plurality of first nodes and at least one second node of a plurality of second nodes of second graphical data of the second client application, and the scenegraph further describes a second occlusion relationship between at least one third node of the plurality of first nodes and at least one 

the scenegraph further describes a second occlusion relationship between at least one third node of the plurality of first nodes and at least one fourth node of the plurality of second nodes, and
and creating a rendered scene based on the first occlusion relationship, wherein at least one second node occludes at least one first node such that a first portion of the second graphical data occludes a first portion of the first graphical data
the scenegraph is configured to create a rendered scene based on the first occlusion relationship, wherein at least one second node occludes at least one first node such that a first portion of the second graphical data occludes a first portion of the first graphical data
and based further on the second occlusion relationship, wherein at least one third node occludes at least one fourth node such that a second portion of the first graphical data occludes a second portion of the second graphical data
and the second occlusion relationship, wherein at least one third node occludes at least one fourth node such that a second portion of the first graphical data occludes a second portion of the second graphical data

It is deemed inherent such a computer system comprises a computer-readable medium for executing computer code.
	With respect to claim 9, U.S. Patent No. 10,977,858 discloses the non-transitory computer-readable medium of claim 8, wherein creating the rendered scene comprises traversing the scenegraph (patented claim 2).
	With respect to claim 10, U.S. Patent No. 10,977,858 discloses the non-transitory computer-readable medium of claim 8, the method further comprising displaying the rendered scene, wherein displaying the rendered scene comprises displaying at least 
	With respect to claim 11, U.S. Patent No. 10,977,858 discloses the non-transitory computer-readable medium of claim 8, wherein the first client application comprises a first application executing on the computer system and the second client application comprises a second application executing on the computer system (patented claim 12). 
	With respect to claim 12, U.S. Patent No. 10,977,858 discloses the non-transitory computer-readable medium of claim 11, wherein the first client application is sandboxed on the computer system with respect to the second client application (patented claim 12). 
	With respect to claim 14, U.S. Patent No. 10,977,858 discloses the non-transitory computer-readable medium of claim 8, wherein the scenegraph corresponds to a version of a versioned scenegraph (patented claim 14).
	With respect to claim 15, U.S. Patent No. 10,977,858 discloses:
A system comprising: one or more processors configured to perform a method comprising: communicating, from a first client application to a computer system, the computer system in communication with a second client application, a first graphical data comprising a plurality of first nodes; 

receiving, from a first client application of a computer system, a first graphical data comprising a plurality of first nodes;
receiving, from a second client application of the computer system, a second graphical data comprising a plurality of second nodes;
generating a scenegraph, wherein
the scenegraph describes a first occlusion relationship between at least one first node of the plurality of first nodes and at least one second node of a plurality of second nodes of second graphical data of the second client application, and the scenegraph further describes a second occlusion relationship between at least one third node of the plurality of first nodes and at least one fourth node of the plurality of second nodes
the scenegraph describes a first occlusion relationship between at least one first node of the plurality of first nodes and at least one second node of the plurality of second nodes,
the scenegraph further describes a second occlusion relationship between at least one third node of the plurality of first nodes and at least one fourth node of the plurality of second nodes, and
and creating a rendered scene based on the first occlusion relationship, wherein at least one second node occludes at least one first node such that a first portion of the second graphical data occludes a first portion of the first graphical data
the scenegraph is configured to create a rendered scene based on the first occlusion relationship, wherein at least one second node occludes at least one first node such that a first portion of the second graphical data occludes a first portion of the first graphical data
and based further on the second occlusion relationship, wherein at least 



	With respect to claim 17, U.S. Patent No. 10,977,858 discloses the system of claim 15, the method further comprising displaying the rendered scene, wherein displaying the rendered scene comprises displaying at least one first node of the plurality of first nodes and displaying at least one second node of the plurality of second nodes (patented claim 4).
	With respect to claim 18, U.S. Patent No. 10,977,858 discloses the system of claim 15, wherein the first client application comprises a first application executing on the computer system and the second client application comprises a second application executing on the computer system (patented claim 12). 
	With respect to claim 19, U.S. Patent No. 10,977,858 discloses the system of claim 18, wherein the first client application is sandboxed on the computer system with respect to the second client application (patented claim 12). 

Claims 6, 13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,977,858 in view of Mitrea et al. (U.S. PGPUB 20140168218).

	Mitrea et al., who also deal with scene graphs, discloses a method wherein the first client application comprises an application executing on a second computer system (paragraph 120, the computer/display resources of the same user can vary over time (for example a second application is launched on this client, reducing the available resources of the processor)), the second computer system in communication with the computer system via a network (paragraph 125, FIG. 11 schematically shows an embodiment of a system according to the invention in which a server provides data representing a scene to its clients, via a network), and receiving the scenegraph from the computer system comprises receiving the scenegraph at the second computer system from the computer system via the network (paragraph 125, at the server a scene generator 10 generates a scene representation enriched according to the invention and an adaptive control unit 12 implements the required variable processing as a function of the information received from the client-side rendering device 16, and from a network manager 14, paragraph 127, A scene graph generator module 20 processes the data originating from an application to define an initial scene graph).
	U.S. Patent No. 10,977,858 and Mitrea et al. are in the same field of endeavor, namely computer graphics.

	With respect to claim 13, U.S. Patent No. 10,977,858 as modified by Mitrea et al. disclose the non-transitory computer-readable medium of claim 8, for implementing the method of claim 6; see rationale for rejection of claim 6. 
With respect to claim 20, U.S. Patent No. 10,977,858 as modified by Mitrea et al. disclose the system of claim 15, for executing the method of claim 6; see rationale for rejection of claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
9/11/21